Case: 17-30452      Document: 00514502544        Page: 1     Date Filed: 06/06/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                   No. 17-30452
                                                                                 Fifth Circuit

                                                                               FILED
                                 Summary Calendar                           June 6, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

LUIS SENSAT, Also Known as Luis Sensat-Perdomo,
Also Known as Machete, Also Known as Bisco,

                                                Defendant−Appellant.




                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                               No. 2:94-CR-197-1




Before SMITH, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *

      Luis Sensat, federal prisoner #13709-004, moves to proceed in forma


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 17-30452    Document: 00514502544     Page: 2   Date Filed: 06/06/2018


                                 No. 17-30452

pauperis (“IFP”) on appeal of the denial of his 18 U.S.C. § 3582(c)(2) motion for
reduction of sentence. He also moves for appointment of counsel. Sensat was
sentenced to life imprisonment for conspiring to possess with intent to distrib-
ute cocaine, distributing cocaine, engaging in a continuing criminal enterprise,
and causing another to travel in interstate commerce in aid of racketeering.

      Sensat challenges the denial of his § 3582(c)(2) motion based on Amend-
ment 782 to the Sentencing Guidelines and of his motion for reconsideration,
in which he further maintained that he was entitled to a sentence reduction
under Amendment 591. By moving to proceed IFP, Sensat is challenging the
district court’s certification that his appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); FED. R. APP. P. 24(a)(3).

      Although Amendment 782 amended the drug quantity table in U.S.S.G.
§ 2D1.1(c), effectively lowering most drug-related base offense levels by two
levels, the district court correctly determined that Sensat was not eligible for
a reduction under § 3582(c)(2) because Amendment 782 did not have the effect
of lowering his guideline range.    § 3582(c)(2); see Dillon v. United States,
560 U.S. 817, 827 (2010); United States v. Doublin, 572 F.3d 235, 237 (2009);
U.S.S.G. § 1B1.10(a)(2)(B); see also § 1B1.10, cmt. n.1(A). Additionally, Sensat
cannot show that Amendment 591 would have any effect on his sentence, as
the district court determined.

      Sensat also complains that the district court erroneously stated that he
had been appointed counsel for the § 3582(c)(2) proceedings and that the “sen-
tencing review panel” appointed by the district court had no authority to issue
a decision. These issues have no bearing on the district court’s certification.
See Baugh, 117 F.3d at 202.

      Sensat has not shown that his appeal “involves legal points arguable on



                                       2
    Case: 17-30452   Document: 00514502544     Page: 3   Date Filed: 06/06/2018


                                No. 17-30452

their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983) (internal quotation marks and citations omitted). Accordingly,
the motion to proceed IFP on appeal is DENIED; appointment of counsel also
is DENIED; and the appeal is DISMISSED. See Baugh, 117 F.3d at 202 n.24;
5TH CIR. R. 42.2.




                                      3